283 F.2d 872
BROADROCK DEVELOPMENT CORPORATION, Plaintiff-Appellant,v.DIRECTOR OF INTERNAL REVENUE, Defendant-Appellee.
No. 14115.
United States Court of Appeals Sixth Circuit.
October 22, 1960.

Raymond E. Cookston and John Kennedy Lynch, Cleveland, Ohio, on brief, for appellant.
William A. Friedlander, Department of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks and Richard B. Buhrman, Attys., Department of Justice, Washington, D. C. and Russell E. Ake, U. S. Atty., James C. Sennett, Jr., Asst. U. S. Atty., Cleveland, Ohio, on brief, for appellee.
Before SIMONS, MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause having come on to be heard upon the record and briefs of the parties, and arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered that the order of the District Court dismissing the plaintiff's petition and/or motion to quash summons and for restraining order, and denying leave to plaintiff to file an amended complaint, entered on August 25, 1959, be, and it is, hereby affirmed.